Citation Nr: 1528514	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-24 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977 (with time lost from May 6, 1974, to May 8, 1974).  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2014, the Veteran withdrew his prior request for a Board hearing.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Though the RO construed the matter regarding Hepatitis C as an application to reopen a previously denied claim for entitlement to service connection for Hepatitis C in the March 2010 rating decision, the November 2004 rating decision, which denied the claim for service connection for Hepatitis C, did not become final.  In June 2005, the Veteran submitted a timely notice of disagreement for the November 2004 rating decision, and the RO issued a statement of the case (SOC) in March 2006.  The Veteran therefore had 60 days from the issuance of the SOC to file a substantive appeal to perfect the appeal to the Board.  In April 2006, within the 60 days, the Veteran's representative submitted a "notice of disagreement" with the denial of Hepatitis C.  Additionally, in an October 2006 Report of Contact, the RO informed the Veteran that his claim for Hepatitis C was "still on appeal".  Therefore, the Board finds that the April 2006 correspondence from the representative was accepted in lieu of a VA Form 9, Substantive Appeal, and the claim remained pending on appeal since that time.  See 38 C.F.R. §§ 20.202, 20.302; Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  As such, the claim is not one for new and material evidence; rather, it is an original claim for service connection.

The Veteran contends that his Hepatitis C is related to receiving air gun inoculations in service, participating in high-risk sexual activity in service, and using intravenous drugs in service.  See e.g., December 2010 Risk Factors for Hepatitis C Questionnaire.  The Veteran was last afforded a VA examination in August 2005; however, the examiner did not consider the factor of high-risk sexual activity in service.  Accordingly, the Veteran should be afforded a new VA medical examination to determine the nature and etiology of Hepatitis C.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran contends that he has hypertension that had its onset in service and is related to service.  See November 2009 claim (noting date of onset of 1975).  The Veteran reported that he received treatment for hypertension from Dr. Crews right after he separated from service.  See May 2013 RO hearing transcript at p. 11-12.  The Veteran also contends that he has diabetes mellitus that was first diagnosed and treated by Dr. Crews right after he was discharged from service.  Id.  

The RO sent a letter to the Veteran in May 2013 in which they requested the Veteran to submit outstanding private treatment records from Dr. Crews and Dr. Webster; however, the RO did not provide the Veteran with a Form 21-4142 to complete and return to the VA so as to assist him in obtaining these records.  The Board also notes that the Veteran's wife reported that he was granted disability benefits from the Social Security Administration (SSA).  See May 2013 wife's statement (noting that the Veteran applied for SSA disability benefits in 2010).  As these outstanding private treatment records and SSA records may provide new information to substantiate the claims on appeal, attempts should be made to obtain these outstanding records.  38 C.F.R. § 3.159.  
  
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records regarding Hepatitis C, diabetes mellitus, and hypertension, specifically to include the following:

a. Treatment records from Dr. Crews dating from 1977 to 1997.  See May 2013 RO hearing.  

b. Treatment records from Dr. Webster.  Id.  

c. Treatment records from any other relevant private treatment provider.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.

2. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

3. Obtain outstanding relevant VA treatment records, to include records from January 1997 to present.  

4. After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of Hepatitis C.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that Hepatitis C is etiologically related to service.  

The examiner's attention is invited to the Veteran's reports that he was given air gun inoculations in service and that he engaged in high-risk sexual activity in service, and his contention that his Hepatitis C is related to these occurrences.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Thereafter, adjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




